                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 JUSTIN BRODHEAD,

                         Plaintiff,

                   v.                     CAUSE NO.: 3:19-CV-302-RLM-MGG

 CITY OF KOKOMO, et al.,

                         Defendants.

                             OPINION AND ORDER

      Justin Brodhead, a prisoner without a lawyer, filed a complaint. The court

must review the complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim, or seeks monetary relief against a defendant who is immune

from such relief. 28 U.S.C. § 1915A. A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers . . .” Erickson

v. Pardus, 551 U.S. 89, 94 (2007). “In order to state a claim under [42 U.S.C.] §

1983 a plaintiff must allege: (1) that defendants deprived him of a federal

constitutional right; and (2) that the defendants acted under color of state law.”

Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

      Mr. Brodhead’s complaint alleges that, on June 2, 2018, Officer Dodd and

Officer Wallsmith from the Kokomo Police Department arrived at his home, shot

him several times with tasers, and ripped the darts from his skin. He didn’t

receive any medical treatment for his injuries. Mr. Brodhead says he suffers from

mental and physical impairment as a result, and he seeks money damages.
      Mr. Brodhead asserts a Fourth Amendment claim against Officer Dodd

and Officer Wallsmith for using excessive force on June 2, 2018. “A claim that

an officer employed excessive force in arresting a person is evaluated under the

Fourth Amendment’s objective-reasonableness standard.” Abbott v. Sangamon

Cty., Ill., 705 F.3d 706, 724 (7th Cir. 2013). For such claims, the operative test

is “whether the officers’ actions are objectively reasonable in light of the facts

and circumstances confronting them, without regard to their underlying intent

or motivation.” Graham v. Connor, 490 U.S. 386, 397 (1989). Giving Mr.

Brodhead the favorable inferences to which he is entitled at this stage, he

plausibly states a Fourth Amendment claim of excessive force.

      Mr. Brodhead asserts a claim against the Kokomo Police Department as a

defendant for not providing medical treatment for his taser injuries. Because the

Kokomo Police Department has no separate legal existence from the City of

Kokomo, the police department is not a suable entity. See Fain v. Wayne Cty.

Auditor’s Office, 388 F.3d 257, 261 (7th Cir. 2004); Argandona v. Lake Cty.

Sheriff’s Dep’t, 2007 WL 518799, at *3 (N.D. Ind. 2007); Kokomo Ordinance §

30.18, available at https://www.amlegal.com/codes/client/kokomo_in/. As a

result, he may not proceed against the Kokomo Police Department. Mr. Brodhead

also names the City of Kokomo as a defendant. To pursue a claim under Section

1983 against a local governmental entity, a plaintiff must show that his injury

was the result of that entity’s official policy or practice. Rice ex rel. Rice v. Corr.

Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). Because Mr. Brodhead identifies




                                          2
no policy or practice that caused the use of force incident or the lack of medical

care, he can’t proceed against the City of Kokomo.

      As a final matter, Mr. Brodhead filed a motion compelling documents and

recordings related to his claims. This motion is denied because Mr. Brodhead

must serve requests for documents and recordings on defense counsel before the

court can grant a motion to compel. See Fed. R. Civ. P. 37(a).

      For these reasons, the court:

      (1) DENIES the motion to compel (ECF 6);

      (2) GRANTS Justin Brodhead leave to proceed on a Fourth Amendment

claim against Officer J. Dodd and Officer D. Wallsmith for using excessive force

on June 2, 2018;

      (3) DISMISSES the City of Kokomo and the Kokomo Police Department;

      (4) DISMISSES all other claims;

      (5) DIRECTS the clerk and the United States Marshals Service to issue and

serve process on Officer J. Dodd and Officer D. Wallsmith at the Kokomo Police

Department with a copy of this order and the complaint (ECF 1) as required by

28 U.S.C. § 1915(d); and

      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer J. Dodd and

Officer D. Wallsmith to respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which Justin

Brodhead has been granted leave to proceed in this screening order.

      SO ORDERED on August 14, 2019

                                            s/ Robert L. Miller, Jr.
                                            JUDGE

                                        3
    UNITED STATES DISTRICT COURT




4
